The Surrogate.
The provisions of this will have already been the subject of consideration by the court. (Supra, p. 64).
The question having now been discussed whether Jacob S. Arcularius is to be excluded as one of the residuary legatees, from sharing in the reversion of the fund directed by the codicil to fall into the testator’s residuary estate, on his decease without leaving issue,, after careful examination, I can see no sufficient reason for such exclusion. Had the testator designed this fund for the surviving brothers and sisters of Jacob, it was very easy to say so. He has not done this, but directed it to fall into the residuum of his estate. If it is not to go into the residuum, where is it to go ? I cannot strike out the words, “ sink into the residuum,” and insert, “ pass to his brothers and sisters by my present wife Phebe,” which is about the effect of the interpretation demanded. The most that can be done with words of plain import, when incongruous with other portions of the will, is to reject them; but if that were done here, then the four thousand dollars would still pass to the residuary legatees, or to Jacob’s next of kin. By the will, the whole sum is given over on his decease to his “ right heirs.” The codicil revokes this, gives it to his issue, and in case he dies without issue, one thousand dollars go to his widow, and the remainder passes into the residuary estate. If the gift over by the codicil cannot stand, it might be questionable whether the revocation would be sustained (Jarman on Wills, 154); while, on the other hand, if the revocation be held good, then, notwithstanding the rejection of the clause ordering the amount to sink into the residuum, it would take that direction by operation of law, as a remainder undisposed of. The words, “ sink into the residuum,” have a clear, intelligible meaning, needing no *122construction or interpretation. They carry the subject matter into the residuary fund. The fact that the legatee of a partial interest is one of the residuary legatees, will not exclude him from taking the remaining interest in the latter character. (Morgan vs. Surman, 1 Taunt., 289; 1 Jarman on Wills, 593). It often happens that a testator has npt foreseen all the consequences of his dispositions, and yet this circumstance does not authorize the court to vary the effect of his language, when plain and unambiguous, in order to suit a supposed intention, unwarranted by the words of the will. (Defflis vs. Goldschmidt, 1 Meriv., 417; Mason vs. Robinson, 2 Sim. & Stu., 295; Smith vs. Streatfield, 1 Meriv., 358; Driver vs. Frank, 3 Maule, & S., 36, 49, 56). Though the intention of the maker is the guide to the interpreter, the intent is to be sought from the writing, and from the known meaning and force of the words used, instead of resorting to conjecture. There are well-established rules of construction which cannot be violated from a suspicion, that if the testator had foreseen the consequences of his disposition, he would have provided otherwise. Says Sir John Leach in Bland vs. Lamb, 5 Mad., 412: “The question is not what the testator had in his contemplation when he made his codicil, but what the words he has used will embrace, according to their ordinary signification, which, must prevail unless qualified by other expressions in the instrument. A testator, when he gives his residue, may contemplate only the actual state of his property at the time, and may mean to give, and may think he is giving next to nothing, but such residuary legatee will nevertheless take an after-acquired million.” And Lord Fldon, commenting on this rule, upon appeal, says it “ has sometimes operated with great hardship, and directly contrary to the intention of the party.” (2 Jac. & Walk., 399). It cannot be contended in the present case that the testator did not intend the fund in question to sink into the residuum of his estate. In considering it as a part of the residuum, then, we follow his intention. Whatever is to become of it, it must go there, because he has so directed unqualifiedly. *123What disposition is to be made of it, after it gets there, must depend on the residuary clause ; and here again the language is clear and unequivocal. If it be urged as irrational to provide $1000 for Jacob’s wife, and yet direct the remaining $4000 to sink into a fund, in which his widow might share in case qf his intestacy, I can only say that it shows an intent to provide for Jacob’s wife a sum certain beyond her husband’s power. But if we reject that clause, this very same result might have followed by operation of law; and it can hardly be maintained that a disposition is to .be overturned as absurd, when it is consonant with the rule of law and capable of a clear meaning. But it is not at all unusual to give a legatee a power of disposition over a remainder or reversion in property, and at the same time to leave a portion certain for the kin or the widow of the remainder-man, in which he has a previous life estate. If the testator had said, “I place $5000 in trust for Jacob during his life, and on his decease, without leaving issue, direct $1000 thereof to be paid to his widow, and one-sixth of the remaining $4000 to be paid to Jacob’s executors, administrators or assigns,” the will must have been carried out; and yet this is no more than what has been in effect provided under the clauses in question.
Again, if the gift had been to Jacob for life, and on his death to the testator’s “ children,” it is argued that the surviving children would have taken. Perhaps so, but a form of expression like that, would have allowed a judicial construction of “ children ” so as to read “ other children.” The form of this bequest does not admit of that mode of interpretation. The words, “ sink into the residuum,” require no explanation. Hor is the court asked to explain them. The same remark applies to the language of the residuary gift. In fact, it is not a verbal interpretation that is required, but judicial interposition to prevent the legal effect and natural operation of words of plain meaning. The sense of the words and their force are admitted, and the other residuary legatees claim under the very provision which carries the $4000 into the residuary fund ; but when it gets there, *124they complain of one of the consequences directly flowing from its- being there—viz., that the deceased legatee was entitled to a share of it. That a bequest of a residue to a life-tenant is not so irrational as to overturn the plain language of a will, may be illustrated by a number of authorities. Thus, in Urquhart vs. Urquhart, 13 Simons, 613, the testator directed- one-half of the interest of the' residue of his estate to be paid to his only child, and the other half to his wife, during their joint lives, and on their decease, if the daughter died without leaving issue, one-half of the capital was to be divided among his wife’s “ nearest of bin,” and the other half among the testator’s “ nearest of kin.” The legatees having died, the personal representatives of the daughter were held to be entitled to one-half of the capital in her right, as the next of kin of the testator at the time of his death, notwithstanding the daughter had been the life-tenant of that very half. The Vice-Chancellor, Sir Lancelot Shad-well, remarked, “ But what I apprehend is really the rule, is that the persons who are designated by any description, must be the persons who answer that description, according to the legal sense of those words, unless on the face of the instrument you find that the testator himself has put a construction on those words, and show that he does not mean them to be used in their natural, ordinary and legal sense. That, I apprehend, to be the rule, and I find in this case nothing whatever to control or confine the effect of the words “ the nearest of kin of me,” except the mere surmise which arises from the circumstance, that the testator had before, in some sort or other, made a bequest to his daughter. That is the only circumstance, and my opinion is, that upon this will there is not enough to show that by the terms “ the nearest of kin of me,” the testator did not mean those who should be his “ nearest of kin at the time of his death.”
The same principle was determined in Nicholson vs. Wilson, 9 Jurist, 389 ; Wilkinson vs. Garrett, 10 Jurist, 560; Seifferth vs. Badham, 10 Jurist, 892; Say vs. Creed, 11 Jurist, 603, and Scott vs. Moore, 14 Simons, 35. In the latter case, *125the testator gave twenty thousand pounds in trust for Elizabeth Bonell for life, and after her death, for her children; but if she died without leaving children, he directed the capital “ should be considered as part of his personal estate and effects, and should be disposed of in a due course of administration.” The rest, residue, and remainder of his estate was then given to the same person, Elizabeth Bonell. She survived the testator, and then died without leaving children. There was not a doubt entertained in the case, that if the £20,000 had been directed to sink into the residuum, Elizabeth Bonell would have taken it. The effort was to keep it out of the residue, it being claimed that the words, “ due course of administration,” carried it to the testator’s next of kin. The court thought otherwise, and, without even hearing counsel for the residuary legatee’s representatives, determined, against the testator’s widow and next of kin, that the capital given over on the decease of the life-tenant, went by the terms of the will to the life-tenant, and she being dead, to her legal representatives. This is a strong case—much stronger, and carrying the doctrine further than the case now before me requires. The argument in all those cases was the same as urged here—that the testator could not have intended the life-tenant on whose decease the estate was given over, to take the capital or a share in the capital absolutely, or as put by the counsel in one of the cases that, having given a life interest “ to his son, he could not have intended that in the event of the death of his son, it should still go to that son.” It thus appears that the authorities fully bear out the conclusion at which I have arrived, that words of positive and plain meaning cannot be divorced from their obvious sense, by surmise and conjecture; and that the fact of a residuary legatee having been a life-tenant of a portion of the residuary fund, is not sufficient to deprive his representatives of a share of the very fund which he enjoyed for life, provided the words of the will unequivocally express such intent, and there is nothing on the face of the instrument to control the ordinary and natural force of the language employed. It *126follows that the representatives of Jacob S. Arcularius are entitled to share in the residuary estate, and as part of it, in the $4000 directed by the codicil to sink into the residuum.